 TYLER BUSINESS SERVICES, INC.567Tyler Business Services, Inc. and Brian A. Powers.Case 5-CA-11813June 15, 1981DECISION AND ORDEROn November 26, 1980, Administrative LawJudge John M. Dyer issued the attached Decisionin this proceeding. Thereafter, the Charging Partyand the General Counsel filed exceptions and briefsin support thereof, and Respondent filed an an-swering brief. 'The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent did not violate Section 8(a)(1) and (3)by discharging employee Burton Lane. We dis-agree for reasons that follow.Early in August 1979,3Lane contacted Washing-ton Specialties and Paper Products, Local 449,about organizing Respondent's employees. BetweenAugust and December, Lane spoke with severalemployees about unionizing Respondent's employ-ees to improve certain working conditions, includ-ing job security and lack of hospitalization benefitsfor part-time employees. Lane decided to wait untilafter Christmas "to make the push" to collect au-thorization cards.Sometime in the fall, Lane dated Kim Smith, theeditor of one of Respondent's most important cus-tomers.4During a conversation with her,5Lane, atthat point a full-time employee himself, complainedto Smith about the termination of a part-time em-ployee named Lynn, stating that Respondent treat-Subsequently, the General Counsel filed a motion to strike certainreferences in Respondent's answering brief. In view of our disposition ofthe case, we find it unnecessary to address the issues raised by the Gener-al Counsel's motion.2 Because of our disposition of this case, we find it unnecessary to passupon the Administrative Law Judge's discussion of the "small plant doc-trine." We also find it unnecessary to rely on his surmise as to the mean-ing of certain statements attributed to General Manager Harris by em-ployee Lane during a December 1979 conversation, which the Adminis-trative Law Judge found did not occur.The General Counsel and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.3 All dates hereinafter refer to 1979, unless otherwise indicated.4Respondent is engaged in the operation of a commercial job printingshop.I The Administrative Law Judge did not resolve whether this conver-sation occurred in late August, as Lane testified, or in November, asSmith recalled. We note that either date was subsequent to Lane's con-tact with the Union.ed part-time employees unfairly by not providingthem hospitalization benefits. In the same conversa-tion, Lane also asked Smith whether she had heardthat Charles Tyler (Respondent's president) andKay Brackins (a vice president of the Company)were having an affair and whether she believed therumor was true.Subsequently, Smith repeated her conversationwith Lane to Brackins. In early December, Brack-ins related the substance of Lane's remarks toTyler. On January 2, 1980, Tyler discharged Lane,stating that he was doing so because Lane hadspread rumors about Brackins and himself, and be-cause Lane had said that part-time employees weretreated unfairly.6The Administrative Law Judge found Tylerfired Lane for making the above-mentioned com-ments to a customer of the Company. He foundthat Lane was venting his frustrations when hemade the statements, and that the statements weremade with the intent to hurt Tyler and Brackins.He concluded that Lane's statements were notmade in an organizing context nor with the intentto help the Company's employees. Accordingly,the Administrative Law Judge held that Respond-ent, by discharging Lane for making the statementsto Smith, did not violate the Act.We disagree with the Administrative LawJudge's implicit legal conclusion that Lane's state-ments were neither concerted nor protected activi-ty. Lane's complaint-similar to complaints voicedby Lane and other employees during their discus-sions about the need for a union-that Respondenttreated Lynn and other part-time employees unfair-ly by failing to provide them hospitalization bene-fits directly concerns working conditions of em-ployees. We are unable to agree with the Adminis-trative Law Judge's statements that Lane's assertedconcern about working conditions of the Compa-ny's employees was not articulated in an organizingcontext nor intended to further the cause of em-ployees. Clearly, it cannot be said that this con-cern-expressed on behalf of employees other thanhimself-was of a purely personal character.7Fur-thermore, an employee's complaint concerningworking conditions of employees is protected ac-tivity. And it is elemental that Lane's statement re-garding company benefits for part-time employeesI General Manager James Harris, who was present when Tyler dis-charged Lane, testified that Tyler told Lane he was fired "because hewas spreading false rumors [about] him and Kay and saying that parttime people were treated unfairly "7 See Datapoint Corporation, 246 NLRB 234 (1979), enforcementdenied 642 F.2d 123 (5th Cir 1981); Richboro Community Mental HealthCouncil, Inc., 242 NLRB 1267 (1979); .NL.R.B. v Sencore, Inc., 558 F.2d433 (8th Cir 1977), enfg 223 NLRB 113 (1976); Carbet Corporation, 191NLRH 892 (1971), enfd 80 LRRM 3054, 68 L.C 12,845 (6th Cir. 1972)Tyler Business Services, Inc. and Brian A. Powers. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerned working conditions, and was thus pro-tected activity.Accordingly, we find that, as a matter of law,Lane's complaint to Smith about Respondent'streatment of part-time employees was protectedconcerted activity. We further find, based upon tes-timony of Respondent's agents (see, e.g., fn. 6supra), that Respondent discharged Lane for engag-ing in this protected concerted activity.Respondent argues, however, that Lane's spread-ing of rumors about an affair between Tyler andBrackins fully justified the decision to dischargehim. For the following reasons, we find that Lane'sremarks concerning the affair do not constituteconduct so outrageous as to render his otherwiseprotected activity unprotected.It is well established that an employee's protect-ed activity does not lose the protection of the Act,unless the manner in which the conduct was ex-pressed renders his otherwise protected activity un-protected. That an employee's preception of work-ing conditions may have been incorrect is not suffi-cient reason to remove the protected activity basedon those perceptions from the protection of theAct. R. J. Liberto, Inc., 235 NLRB 1450, 1453(1978). Nor does an employee's otherwise protect-ed communication with a third party forfeit theprotection of the Act merely because part of thecommunication might embarrass the employer, orbecause the employer may dislike the employee'schoice of forum, unless the employee's statementconstitutes disparagement or vilification deliberate-ly intended to impugn the employer's operations.Allied Aviation Service Company of New Jersey, Inc.,248 NLRB 229, 230 (1980); Community Hospital ofRoanoke Valley, Inc., 220 NLRB 217, 223 (1975),enfd. 538 F.2d 607 (4th Cir. 1976). In determiningwhether an employee's comments to a third partyconstitute disparagement of an employer's oper-ations, we have held that the truth of falsity of thecommunications is not material to the test of theirprotected character. The Patterson-Sargent Compa-ny, 115 NLRB 1627, 1629 (1956).Applying these standards to the instant case, it isclear that Lane's statements did not exceed thebounds of the protection of the Act. Our examina-tion of the record fails to produce any evidence onwhich to base a finding that Lane's concern aboutthe working conditions of part-time employees,even if inaccurate, was expressed in such a way asto deprive him of the protection of the Act. Norwas Lane's spreading of the rumor (whether accu-rate or inaccurate) of an affair, as Respondenturges, so despicable as to constitute unprotecteddisparagement of the Company. Lane's alleged of-fensive remarks did not relate to the Employer'sproduct or operations. Further, Lane's remarks,and the context in which they occurred, did notdisplay the requisite indicia to constitute a deliber-ate intent to impugn the Company.8No doubt anemployer may be embarrassed that a customer be-comes privy to such personal, and perhaps inaccu-rate, information. Nevertheless, we cannot condonestripping an employee of his statutory rights be-cause in the course of his protected conduct hecommunicates information personally embarrassingto the employer which is unrelated to the employ-er's product.Accordingly, we find that Respondent's defenselacks merit because Lane's spreading of the rumorwas not so extreme as to deprive his otherwise pro-tected remarks of the protections of the Act.Thereafter, we conclude that, by discharging em-ployee Lane, Respondent violated Section 8(a)(1)of the Act.9CONCLUSIONS OF LAW1. Tyler Business Services, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. By discharging Burton Lane on January 2,1980, Respondent violated Section 8(a)(1) of theAct.3. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.4. Respondent has committed no other unfairlabor practices.THE REMEDYHaving found that Respondent engaged in cer-tain unfair labor practices, we shall order it tocease and desist therefrom and take certain affirma-tive action which we find necessary to effectuatethe policies of the Act.Having found that Respondent's discharge ofBurton Lane violated Section 8(a)(1) of the Act,we shall order Respondent to make Lane whole forany loss of earnings and other benefits that he mayhave suffered by reason of Respondent's discrimi-nation against him, from the date of his discharge8 In fact, Smith testified that Lane was not being malicious at the timehe brought up the rumor, and that she had heard the rumor prior to herconversation with Lane.i Both the General Counsel and the Charging Party have excepted tothe Administrative Law Judge's failure to consider Tyler's pretrial affida-vit an admission and to conclude that Lane was discharged for his unionactivities in violation of Sec. 8(a)(3). Because of our finding that Re-spondent discharged Lane for his protected concerted activity in discuss-ing company personnel problems with Smith, and that the discharge wastherefore unlawful, we need not pass upon these exceptions and decidewhether the discharge also violated Sec. 8(a)(3).------- TYLER BUSINESS SERVICES, INC.569to the date of his reinstatement,'0computed in ac-cordance with the formula stated in F. W Wool-worth Company, 90 NLRB 289 (1950), with interestcomputed in the manner set forth in Florida SteelCorporation, 231 NLRB 651 (1977); see, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Tyler Business Services, Inc., Washington, D.C., itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging an employee for engaging inprotected concerted activity.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action in orderto effectuate the policies of the Act:(a) Make Burton Lane whole for any loss ofearnings and other benefits he may have sufferedby reason of the discrimination against him in themanner set forth in the section of this Decision andOrder entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its plant in Washington, D.C., copiesof the attached notice marked "Appendix."1Copies of said notice, on forms provided by theRegional Director for Region 5, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.'o The Administrative Law Judge states, and no party disputes, that,subsequent to his termination, Lane accepted an offer of reinstatement.II In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."MEMBER ZIMMERMAN, dissenting:In agreement with the Administrative LawJudge I would find that the alleged discriminatee,Burton Lane, was not unlawfully discharged. Lanewhile on a date with Kim Smith, a customer of Re-spondent, asked Smith whether she had heard therumor that Respondent's president, Charles Tyler,was having an affair with Respondent's vice presi-dent, Kay Brackins. During the same conversationLane expressed the view that a part-time employeehad been terminated unfairly and also observedthat the discharged employee, like other part-timeemployees, was denied hospitalization benefits. Re-spondent discharged Lane for making the remarks.I agree with the Administrative Law Judge thatthese comments are not protected concerted activi-ty. In particular as to Lane's statements concerningpart-time employees, which the majority find pro-tected concerted activity because of the ongoingorganizing campaign, I note that the campaign un-derway at the time the statements were made wassecret and the comments were obviously not madein furtherance of that campaign. They were unpro-tected expressions of personal views not intendedto further any employee cause. Since the commentsfor which Lane was discharged are not protectedconcerted activity, I find that the discharge wasnot unlawful.Therefore, I would dismiss the complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge an employee forengaging in protected concerted activity.TYLER BUSINESS SERVICES, INC~~~~~~~~~~~~~~. 56 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL make Burton Lane whole for anyloss of earnings and other benefits he mayhave suffered by reason of our discriminationagaisnt him, with interest.TYLER BUSINESS SERVICES, INC.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Brian A.Powers, the Charging Party herein, filed a charge onJanuary 4, 1980,1 alleging that Tyler Business Services,Inc., herein called Respondent or the Company, violatedSection 8(a)(l) and (3) of the Act by the termination ofBurton H. Lane and violated Section 8(a)(1) by variousstatements.The Regional Director issued a complaint on February13, 1980, alleging that Respondent, through Vice Presi-dent James Harris and Print Shop Supervisor JamesHarvey, violated Section 8(a)(1) of the Act by threaten-ing to lay off employees if they chose union representa-tion and telling employees they would not be free to talkto other employees if they chose union representation.The complaint also alleges that President Charles Tylertold an employee that he was to be discharged for en-gaging in union activities. The complaint also alleges thatRespondent violated Section 8(a)(3) and (I) of the Actby discharging Lane on January 2, 1980, and later of-fered him reinstatement by its February 11 letter whichhe accepted.Respondent's timely answer admitted the commerceand service allegations, the status of Local 449, Washing-ton Printing Specialties and Paper Products Union, an af-filiate of the International Printing and Graphic Commu-nications Union, AFL-CIO, herein referred to as theUnion, as a labor organization but denied that it had vio-lated the Act in any way. Respondent admitted thatTyler, Harris, and Harvey, as well as art director KayBrackins, were supervisors within the meaning of theAct.The principal question here is whether Respondentterminated Lane, at least in part, for his activities onbehalf of a union or whether the termination was for un-related actions. In considering all the facts, I have decid-ed that Respondent's termination of Lane did not violatethe Act and further that Respondent did not violate Sec-tion 8(a)(1) of the Act under the other complaint allega-tions.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Washington, D.C., on July 2 and3, 1980. All parties submitted briefs which have beenconsidered.I Unless specifically noted otherwise, all dates herein occurred in late1979 and early 1980.On the entire record in this case, including the exhibitsand testimony, and noting the contradictions in testimo-ny and on my evaluation of the reliability of the wit-nesses based on the evidence and their demeanor, I makethe following:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSRespondent is a District of Columbia corporation en-gaged in the operation of a commercial job printing shopin the District of Columbia. During the preceding year,it had revenues in excess of $500,000 and purchased andreceived, directly in interstate commerce from points lo-cated outside the District of Columbia, materials andsupplies valued in excess of $50,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that the Union herein isa labor organization within the meaning of Section 2(5)of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Undisputed FactsAt one point Respondent had two locations, the majorone being on Connecticut Avenue, and a second locationin Maryland. Sometime after the termination of Lane, thesecond location was closed and Respondent's operationcontinued at the Connecticut Avenue location. There areapproximately 50 employees at that location who workdifferent shifts and come to work at various times.Harvey and Harris, for example, usually come to workabout 11 or 11:30 a.m. while Tyler is usually therearound 9 to 9:30 a.m. Most of Respondent's employeesare full-time employees but it has some part-time em-ployees, some of whom have other main jobs and otherswho wish to restrict the number of hours that theywork.Lane was hired by Tyler in January 1979 and startedby learning how to be a stripper, although he had somebackground in photography. He was hired as a part-timeemployee since he stated he had a photography businesson the side.Harvey and Harris agreed that around May 1979 Laneasked them how to become a full-time employee and wastold that all he had to do was ask. They said they con-sidered his question as a request and that he was made afull-time employee within a week.Lane at first denied that he had ever requested to betransferred to full-time status, saying that the Companyhad offered it to him. After several such denials, he ad-mitted that he did question Harvey and Harris and in asense requested transfer to a permanent position.Lane stated that in August he contacted a union agentto find out how to start organizing a union at the Com-pany. After getting information, he contacted two otheremployees and contacted another two employees eachmonth, asking their sentiments concerning a union andtrying to persuade them that they should have a union at TYLER BUSINESS SERVICES, INC.571Respondent. Lane admits he made his contacts very se-cretly and did not think he drew any attention to himselfin that regard. There is no testimony that Lane ever toldanyone from management that he was attempting to or-ganize a union or that any employee ever told any of Re-spondent's agents that Lane was attempting to organize aunion until December 21.B. The August Conversation of Harvey and HarrisWith LaneLane testified that around the end of August near theclose of work, either Harvey or Harris brought up thesubject of union, with Harvey saying that a union wouldbe a bad thing because under union rules they wouldhave to get rid of a printer at the Company and therewould be no crossover work. Lane said he replied thathe did not think a union would require something likethat.Harvey testified that, sometime after work was com-pleted on an evening in August, they were sitting aroundhis desk having a couple of beers when he got into aconversation with Harvey and Lane about the union atthe Washington Post and the strike there and the damageto some presses. According to Harvey, nothing was saidhaving to do with Respondent.Harris testified that he had a conversation withHarvey and Lane sometime in August in which theywere talking about what was done to the presses at theWashington Post during the strike. Both he and Harveydenied making any threat to lay off employees if theychose a union, or stating that employees would not befree to talk to other employees if they chose union repre-sentation.It is possible that there could have been a conversationabout what union work rules provide as they understoodthem, but at that time there was nothing to indicate thatthere was any union organization being attempted at Re-spondent and nothing to draw any attention to Lane.I credit Harvey and Harris as to the parameters of theconversation and do not find that there was any threatmade as to what Respondent would do if a union camein there. Therefore, I will dismiss paragraphs 5(a) and (b)of the complaint.C. Lane's StatementsRespondent's biggest customer for typesetting in 1979was the American Helicopter Association which pro-duced a magazine called Vertiflite. Its editor, Kim Smith,usually worked closely with Kay Brackins in setting upthe magazine.During the fall of 1979, Lane dated Kim Smith. Lanestated that in August, and Kim Smith stated that in midto late November, while on a date, Lane asked whetherSmith had heard the rumor that Tyler was having anaffair with Kay Brackins and whether she thought therumor was true. Smith said she was offended by thisquestion since Kay Brackins was a friend and she felt itwas a rumor with no foundation. From other evidence, itis apparent that during this conversation Lane broughtup the termination of an employee named Lynn, statingthat he felt it had been unfair and that she had been apart-timer who had no hospitalization.Sometime shortly thereafter, while working withBrackins in pasting up the magazine, Kim Smith men-tioned this conversation to Brackins. Brackins was takenaback by the statements but did not say much then sincethey were in the middle of work surrounded by otherpeople. Smith saw Brackins later that evening in a socialsetting and said that Brackins discussed the matter more,was angry, hurt, and cried about it.Brackins testified that she was extremely upset aboutthe matter but decided to cool down about it, feelingthat nothing was to be gained by telling Tyler about itthen. Some 2 to 3 weeks later, while having a discussionwith Tyler as to whether men or women gossiped more,she told him men were the worst gossips and illustratedher point by stating that Lane had gossiped to othersthat she and Tyler were having an an affair. Tyler atfirst was amused by the statement and considered itfunny but when she informed him that Lane had madethis charge to a customer of the Company, Tyler becameupset and said that no one should be taking such rumorsoutside the Company to customers. Brackins told Tylerthat Lane was saying Tyler treated part-time employeesunfairly by not giving them hospitalization or otherbenefits. Tyler angrily reacted to this statement, saying itwas untrue since he had given Lynn hospitalization andfelt that he treated part-timers well and was not takingadvantage of them. This conversation, which took placesomewhere around December 7, ended with Tyler tell-ing Brackins that he would get rid of Lane.Respondent grants bonuses to most of its employees,usually on an annual basis in the first part of Decemberwhen the accountant has given Tyler a good indicationof how the business has gone for that year. Bonuses,which ranged from $50 to several thousand, were grant-ed to practically all employees, including Lane, and paidduring the pay period of December 12. Lane got a bonusof $187.50. When questioned concerning this, Tyler saidthat Lane had done his work and had earned his bonusand therefore it was paid to him.Respondent conducts supervisory meetings concerningits employees and its expectations of them, including de-cisions on whether to retain them, in December. Accord-ing to Respondent, there are no detailed records kept ofemployees' progress of work habits, etc., because it is asmall company and this is handled orally and continuallyby Tyler and his supervisors. Tyler holds a meeting withBrackins and others to consider the upstairs employees,how they are doing, and whether any changes need tobe made or whether they have any discipline problems,and holds a second meeting with Harvey and Harris toconsider the downstairs employees.Tyler, Harvey, and Harris testified they held such ameeting on Friday, December 14, to discuss some five orsix employees. It is evident from their testimony thatthey did discuss the progress or lack of it of five or sixemployees, deciding to keep two or three of them andgive them another chance and to terminate severalothers. They decided to terminate the receptionist andone person in the bindery and were considering terminat-T Y L E R. B U I N S S E V.E S I N C .. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDing another employee who, about that time, said he haddecided to quit and go back to school. While consideringthese employees, Tyler told Harvey and Harris that hewanted to terminate Lane. Harvey indicated he was a bitsurprised and stated that Lane was a good, dependableemployee and had done his work well. Tyler said hewanted to get rid of Lane because he had a big mouthand was telling lies and had been spreading rumors toone of Respondent's customers that Tyler and Brackinswere having an affair and that Tyler was mistreatingpart-time employees by not giving them proper benefits.Harvey and Harris agreed that they could do withoutLane. They also testified that the employees to be termi-nated would be terminated following the Christmas holi-days. When asked about this decision, Tyler stated it washis policy never to fire anybody right before Christmas.There is no question but what the three employees, thereceptionist, bindery employee, and Lane, were let go onJanuary 2.Lane testified that sometime around early to mid-De-cember, Harris, with no preliminaries, told him that theCompany did not want a union and if they had one,Lane could not go and talk to another employee or doother than his assigned work. Lane said he asked Harriswhat would happen if somebody was working to bring aunion into the plant. Harris supposedly replied that Re-spondent did not hire union people.Harris denied making any such statements, and Re-spondent offered testimony that it had several knownunion employees. Harris stated that the first knowledgehe had about the union and Lane was from employeeVatch's conversation with him on December 21.I credit Harris' denial that the conversation occurred.Although Harris was somewhat nervous when he testi-fied, his testimony appeared to be straightforward. Evenif this conversation did occur as Lane testified, it appearsto be an explanation of union work rules, not of some-thing Respondent would do. There is no question thatRespondent did hire a union member stenotypist whoopenly showed her union preference and talked about itto management. I do not credit that Harris would havemade a statement that Respondent would not hire unionpeople to an employee who would know it to be false.This complaint allegation is dismissed.On December 20, Lane talked to fellow employeeVatch concerning the Union. This was the day followingthe Christmas party, and Lane told Vatch he wanted tospeak to him in confidence, saying he was trying to orga-nize a union and asked Vatch to join. Vatch said hewould not join and that he thought the benefits of theCompany were good and sufficient. Lane said that someof the part-time people wanted to be full-time. Vatchsaid that some of the part-time people wanted to staypart-time and gave him several examples. Vatch toldLane that he should not spread stories about things ofwhich he had no knowledge, such as hospitalization andjob security for part-time employees.On the following day, Vatch told Harris about theconversation and stated that Harris appeared surprised.Harris agreed that after his conversation with Vatch heasked several supervisors if they had heard anythingabout a union organization and was told they had not.Tyler had gone home to prepare to leave for a Floridavacation and was in contact with Harris before leaving.Harris told Tyler what Vatch had reported and asked ifthere was anything he should do. Tyler replied, "SoWhat? We're going to get rid of him [Lane] anyway,"and that ended the conversation on that point.Tyler returned to Washington on either Monday, De-cember 31, or shortly thereafter. According to Lane, onthe morning of January 2, Tyler called him to Harris'desk and asked what it was he had heard about Lanestirring up trouble. Lane said there was some discontentamong the employees. Tyler asked what that was, andLane answered it concerned job security and peoplebeing fired without notice. According to Lane, Tylersaid, "Well, if there were such problems, why didn't youcome to me about them?" Lane replied he was trying toorganize a union, and Tyler said, "That's why I'm firingyou, because you don't have any sense." Lane replied itwas illegal to fire someone for organizing a union. Tylerreplied that he did not mind a court fight, that he hadhad them before, had friends with the unions, and if hehad wanted a union he could have had one. Lane statedthat as he was about to leave, Tyler said he did not ap-preciate Lane spreading rumors about James Harris orabout Kay Brackins and himself, and asked if he haddone it and if Lane had talked to any customers about it,and he replied that he did not think so. Tyler told him tothink about it for a minute, and Lane said he might haveand Tyler agreed.Lane said that on his way out he told his foreman,Harvey, that he had just been fired for union organizing.A few minutes later, Lane said he had a further conver-sation with Tyler in which he asked Tyler exactly whyhe was fired. He said Tyler replied, "Because you'realways bothering people about this union stuff and be-cause you're spreading rumors about Kay and me, and ifyou want to have a court fight about it I can produce awitness to show that you were spreading those rumors."Harris testified that on January 2 Tyler called Laneover and said he was letting him go. Lane asked if it wasbecause of his union activities and Tyler said no, that itwas because he had spread rumors about Kay Brackinsand himself and also he was talking about the part-timeemployees. Lane insisted he was being fired for his unionactivities, and Tyler denied it.Tyler corroborated Harris' version of the dischargeand stated that he asked Lane why he had never saidanything about Lynn and her situation to him so that hecould explain it.Harvey stated that Lane spoke to him following hisdischarge and said he had been fired for union activities.Harvey said he was surprised at such a statement becausehe knew Lane was to be terminated but really knewnothing about Lane's union activities. Harvey also saidhe had never heard any complaints from Lane about thebenefits of part-time employees.Analysis and ConclusionsThe General Counsel and the Union state that this is asmall plant and that the Board's "small plant doctrine"should be in effect here, so that knowledge of Lane's YLER BUSINESS SERVICES, INC.573union organizational activities could be imputed to Re-spondent. Apparently they also believe that the Augustconversation of Harris, Harvey, and Lane indicates thatRespondent suspected some union activity by Lane andthat this bears on knowledge. However, with what Ihave found above, the August conversation affords nobasis for attributing knowledge of Lane's union activitiesto Respondent. As the facts stand, there is no indicationof whether Lane had contacted the union prior to thisconversation.It is clear that Lane kept his activities secret, and thereis no way of showing that Respondent had any directknowledge of Lane's union activities until December 21.The small plant theory is applicable in a number of situa-tions, but in this situation, where the plant is located in alarge metropolitan area such as Washington where theemployees would be scattered and the union activitieswould not be in a confined area, I would not find thistheory to be applicable.I find that the December 14 meeting of Tyler, Harvey,and Harris was held and that decisions were made at thattime concerning the retention of some employees and thetermination of others, including Lane. It may seem oddthat this December 14 meeting was not included inTyler's affidavit, but it is also clear that part of his affida-vit was confused on some items and that his oral testimo-ny concerning this matter is corroborated fully andseems more in keeping with the events, including the ter-mination of the others. It is only supposition on the partof the General Counsel and the Charging Party thatthere was no such meeting.The General Counsel indicates that Lane's statementsabout part-timers should be considered in the context ofthe organizing effort by Lane, but Lane was not engagedin an organizing effort at the time that he was makingthat and the other statements to the customer, KaySmith. Asked why he had made the statement aboutBrackins and Tyler to Smith, Lane said that he wasgiving vent to his frustrations, which, in that context,would indicate he was acting somewhat maliciously.When challenged concerning which part-timerswanted to become full-time employees, Lane was unableto cite any particulars and more or less agreed that hewas making general charges based on his view of hisown history at Respondent.Essentially, there is no evidence that the Companywould not make full-time employees out of any part-timeemployees who so wished. Secondly, there is no evi-dence concerning what benefits, if any, were not givento part-time employees.It is clear from the context that Lane's statements to acompany customer who happened to be a friend ofBrackins, concerning part-time employees and the al-leged affair, were made with intent to hurt Tyler andBrackins. There is nothing in these statements to KaySmith that would show they were made with an intentto help the Company's employees, or were made in anorganizing context.I conclude and find that the decision to dischargeLane was made on or before December 14 and on thatdate announced to Harvey and Harris and that Respond-ent had no knowledge of any organizing activity en-gaged in by Lane prior to that time. While it is true thatRespondent could have changed its mind about terminat-ing Lane, there is nothing to show such a predispositionand, in fact, the testimony evoked by the General Coun-sel from Tyler shows that Tyler was not disposed tochange his mind. When informed of the Lane-Vatch con-versation, Tyler's statement was "So what? We're goingto get rid of him anyway." The decision had been made,and finding that Lane had engaged in union activities didnot change it or become a part of the reason to terminatehim. As Tyler said, he had a choice between Brackins, alongtime employee and supervisor whom Tyler consid-ered indispensable, and an employee who had been withthe Company less than a year and, as far as he was con-cerned, there was no question as to whom he wished toretain. Accordingly, I conclude and find that there wasno violation of Section 8(a)(1) and (3) in Respondent'stermination of Lane and accordingly will dismiss thecomplaint.I conclude and find that the complaint allegations of8(a)(l) and (3) violations in this matter have not beenproven and therefore dismiss the complaint[Recommended Order for dismissal omitted from pub-lication.]TYLER BUSINESS SERVICES, INC. 573